Title: From Thomas Jefferson to David Humphreys, 12 April 1793
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia Apr. 12. 1793.

As your drawing for the whole sum of 123,750. florins placed in the hands of our bankers at Amsterdam for the purpose now committed to your care, would, if done at short notice, leave a void for the ordinary purposes of our foreign legations, I must beg the favor of you to draw your bills for the last half of that sum, at so many days sight as may give them time to provide themselves by draughts on a fund which I now place in London for that as well as other purposes, and I subject it to the orders of Mr. Pinckney. I think that for this part of your draughts you would do well to give advice both to him and our Amsterdam bankers, as early as you can after drawing, that there may be full time to transfer the money from London to Amsterdam should it be necessary.
Capt. Cutting has been delayed, in order that he might go by an American ship, as the war between France, Great Britain and Holland became known here before his departure. Nothing new has occurred since my last. I am with great & sincere esteem Dear Sir your most obedt. & most humble servt

Th: Jefferson

